CRIST, Judge.
Appealing from a jury conviction of first degree arson and sentence as a persistent offender to 27 years imprisonment, defendant claims the trial court failed to instruct on its own motion on the lesser included offense of second degree arson. See §§ 569.040 and 569.050 RSMo 1978.
Defendant’s failure to request an instruction on second degree arson at trial precludes his subsequent complaint on appeal. State v. Olson, 636 S.W.2d 318, 322-23 (Mo. banc 1982).
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.